UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X               2/20/2020
                                                                       :
NATIONAL UNION FIRE INSURANCE COMPANY :
OF PITTSBURGH, PA,                                                     :
                                                                       :
                                    Plaintiff,                         :     18-cv-9844 (LJL)
                                                                       :
                  -v-                                                  :         ORDER
                                                                       :
DSV AIR & SEA, INC. and APL CO. PTE LTD.,                              :
                                                                       :
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- X

LEWIS J. LIMAN, United States District Judge:

        This case has been randomly reassigned to me for all purposes. It is hereby:

         ORDERED that the parties shall submit a joint letter to the Court updating the Court on
the status of the case no later than March 2, 2020. Pursuant to Paragraph 1(A) of the Court’s
Individual Practices in Civil Cases (available at https://www.nysd.uscourts.gov/hon-lewis-j-
liman.), parties should file the letter on ECF and should not submit courtesy copies. The status
letter should address the following subjects:

        1. A brief statement of the nature of the case and the principal defenses thereto;

        2. A statement describing the status of any discovery in the case;

        3. A statement describing the status of any settlement discussions.

        IT IS FURTHER ORDERED that counsel for all parties appear for a status conference on
March 20, 2020 at 3:00 p.m. in Courtroom 15C of the U.S. District Court for the Southern
District of New York, 500 Pearl Street, New York, New York.

        The parties shall, by March 13, 2020 at 5:00 p.m., jointly submit to the Court a revised
proposed Case Management Plan and Scheduling Order. A template is available at
https://www.nysd.uscourts.gov/hon-lewis-j-liman. This document should be filed electronically
on ECF, consistent with the Court’s Individual Practices in Civil Cases, which are available on
the same webpage. Parties should consult the Individual Practices for guidance on the matters to
be discussed at the status conference and for the Court’s rules with respect to communications
with Chambers and other procedural matters.
       Any previously scheduled conference is hereby ADJOURNED pending further notice
from the Court.


Dated: February 20, 2020                       __________________________________
       New York, New York                                 LEWIS J. LIMAN
                                                      United States District Judge




                                           2
